Citation Nr: 0533881	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  99-02 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected post-operative residuals of 
hallux rigidus, with degenerative joint disease of the first 
metatarsophalangeal joint of the left foot.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected post-operative residuals of 
hallux rigidus, with degenerative joint disease of the first 
metatarsophalangeal joint of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to December 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas, that denied the above claims.

In July 2003, a videoconference hearing was conducted over 
which the undersigned Veterans Law Judge presided.

This matter was previously before the Board in April 2004 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.


FINDINGS OF FACT

1. The veteran's post-operative residuals of hallux rigidus, 
with degenerative joint disease of the first 
metatarsophalangeal joint of the left foot are manifest by 
pain, tenderness, limited standing tolerance and walking 
distance, and limited range of motion.

2. The veteran's post-operative residuals of hallux rigidus, 
with degenerative joint disease of the first 
metatarsophalangeal joint of the right foot are manifest by 
pain, tenderness, limited standing tolerance and walking 
distance, and limited range of motion.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating post-operative 
residuals of hallux rigidus, with degenerative joint disease 
of the first metatarsophalangeal joint of the left foot, have 
been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5280, 
5281, 5284 (2005).

2. The criteria for a 20 percent rating for post-operative 
residuals of hallux rigidus, with degenerative joint disease 
of the first metatarsophalangeal joint of the right foot, 
have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5280, 5281, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran dated in July 2004 and May 2005.  The veteran was 
told what was required to substantiate his claims and about 
his and VA's respective duties.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  

The veteran's claim was initially adjudicated by the RO in 
July 1998.  Adequate notice was not provided to the veteran 
prior to initial adjudication of his claim.  However, any 
defect with respect to the timing of the VCAA notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letters was subsequently considered by 
the RO.  Accordingly, there is no indication that the outcome 
of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent VA examinations in April 1997, 
March 1998, October 2002, and May 2005, and his claims folder 
was reviewed by the respective VA examiners in conjunction 
with conducting the examinations.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible and the Board turns to an 
evaluation of the veteran's claims on the merits.






Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10 (2005). 
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2005).  However, if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Diagnostic Code 5003 provides that arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved. 38 C.F.R. § 4.71a, Code 5003 
(2005).  When the limitation of motion of a specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  For the purposes of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are each 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f) (2005).

The veteran's disabilities on appeal are each currently rated 
as 10 percent disabling under the criteria for rating severe 
hallux valgus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5281 
(2005).  Thus, the schedular ratings of the veteran's right 
and left great toe disabilities were assigned under 
Diagnostic Code 5280, pertaining to unilateral hallux valgus.  
Under that diagnostic code provision, a single, 10 percent 
disability rating is authorized for severe hallux valgus, if 
equivalent to amputation of the great toe or if operated upon 
with resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2005).

A VA examination report dated in April 1997 shows that the 
veteran was evaluated for bilateral hallux limitus with 
degenerative joint disease of the first metacarpal phalangeal 
joint post operative and shin splints with leg and foot pain.  
There was a six inch scar running the length of the great toe 
and up onto the foot, bilaterally.  The scar was on the 
medial side of the top of the foot.  The veteran had very 
little motion in the toes.  He reported tenderness and said 
that he could stand on his feet for three hours at the very 
most and that the pain would become so severe that he could 
not stand any longer.  He also reported shin splints which 
would run up the leg to the knee and stated that when he 
would have the pain in the feet and legs from shin splints, 
he could not stand for more than a hour.  The diagnosis was 
status post surgery for bilateral hallux limitus with no 
motion in the large toes of either foot and with extremely 
sensitive and painful toes, and shin splints with leg and 
foot pain, severe.

A VA examination report dated in March 1998 shows that the 
veteran reported a history of surgery to both feet in 1995.  
He expressed constant unrelenting pain from his knees all the 
way down to the soles of his feet.  It was severe and was on 
both sides.  It would aggravate him to walk and to stand.  
Running was said to be out of the question.  He reported that 
activities severely affected his legs, resting with elevation 
would help them.  He worked as a convenient store cashier.  
When asked to rate his flare-ups, pain, weakness, 
fatigability, lack of endurance, or any incoordination that 
he experienced on a scale of zero percent for no symptoms and 
100 percent for the worse possible symptoms any human being 
could withstand, he described his worse symptoms at 100 
percent, and his least symptoms are at 60 percent.  During 
the examination, his symptoms were at 100 percent.  These 
symptoms of course were purely subjective, as they could not 
be objectively quantified by the examiner, nor could their 
effects on function or range of motion be objectively 
measured.  Physical examination revealed that the veteran, 
when seen sitting in the waiting room chair got up out of the 
chair, carrying a small plastic bag in his hand.  He had  a 
perfectly normal gait pattern.  He had no limp.  He was using 
no ambulatory aids.  He was wearing a soft lace-up high top 
boot or shoe bilaterally.  Inside each shoe was a soft full 
length insole and underlying that was a rigid metal thin 
insole.  He also had prior used insoles which were rigid but 
had not been giving much relief.  He said the new insole was 
not helping or giving him relief.  He said the boots were not 
supporting him and his feet would override the insoles, 
causing a problem and a need for orthopedic shoes.  In 
midstance, he had a mild hereditary congenital pes planus.  
He had postoperative scars overlying the dorsal medial aspect 
of both large toes which measured eight centimeters on the 
left and eight centimeters on the right.  He had a very 
slight hallux valgus, bilaterally, left greater than right.  
He had a slight bunion on the right and none on the left.  He 
had surgically removed large toenails, bilaterally.  He had 
painful range of motion of the metatarsal phalangeal joints 
of the large toes, bilaterally.  The right large toe 
metatarsal phalangeal joint extended 20 degrees and flexed 
zero degrees.  Its inner phalangeal joint extended zero 
degrees and flexed 45 degrees.  The left large toe metatarsal 
phalangeal joint extended 20 degrees, flexed 20 degrees, and 
its inner phalangeal joint extended zero degrees and flexed 
45 degrees. 

Examination of the ankle demonstrated that he would hold his 
ankle rigid, in other words, he would inhibit by motion, or 
the limitation of ankle movement was voluntarily controlled.  
It therefore did not represent  impairment but rather the 
veteran was holding his ankle rigid so the motion would not 
be performed fully.  At any rate, the motion he did 
demonstrate was 10 degrees of dorsiflexion, 20 degrees of 
plantar flexion, inversion of 30 degrees, and eversion of 20 
degrees.  He had wide spread tenderness over the entire 
cutaneous border of the tibia.  Incidentally, stress 
fractures were localized tenderness, not generalized wide 
spread tenderness. There was no edema, palpable abnormality 
or varicosities noted.  X-rays were ordered and pending 
review.  The diagnosis was surgically removed absent large 
toenails, bilaterally; ankylosis partial metatarsal 
phalangeal joints, large toes bilaterally, postoperative 
status; pes planus, mild congenital hereditary; and leg 
pains, bilaterally, without objective abnormalities on 
examination.  The examiner indicated that the veteran 
demonstrated moderate painful demeanor throughout his 
examination.  Painful demeanor, of course, was purely 
subjective.  He did not demonstrate the painful demeanor when 
he was walking down the hall to the  examination room.  
Painful demeanor was said to be a learned behavior; some 
veterans are stoic, others are demonstratively expressive.  
Painful demeanor could be influenced by secondary gain.

A VA examination report dated in May 1999 shows that the 
veteran reported leg symptoms coming from his feet.  The 
examiner noted that in one place in the record, the veteran's 
disability was referred to as hallux limitus and in another 
hallux rigidus.  The rigidus was the on the left and the 
limitus on the right.  The examiner reasoned that the 
diagnosis was the same whether you put it limitus or rigidus.  
The veteran reported that the pain in the region of the 
metatarsophalangeal joint had gotten better and now felt like 
they were beginning to stiffen up some.  He reported that his 
feet and toes felt stiff.  He would get pain through his feet 
and he pointed generally to the forefoot.  Physical 
examination of the feet revealed well healed scars on the 
dorsum of both first metatarsophalangeal joints measuring 
about five centimeters on either side.  These were well 
healed.  He was not particularly tender about either first 
metatarsophalangeal joint.  The range of motion of the first 
metatarsophalangeal joint was the same on both sides.  On the 
right side it was zero to 20 degrees.  On the left side it 
was zero to 20 degrees.  At the extreme, that is 20 of 
dorsiflexion and zero of plantar flexion, there was 
discomfort.  The distal interphalangeal joint on both sides 
of the big toe was 15 degrees of flexion, but zero degrees of 
dorsiflexion.  This was not painful.  Otherwise, the toes 
were normal in appearance and there were no corns and 
calluses noted.  The color of the feet was normal and even 
after he has been sitting or standing for a while they were 
warm and the pulses are easy to palpate.  The diagnosis was 
status following surgery of the first metatarsophalangeal 
joint bilaterally for hallux rigidus with residual moderate 
stiffness; and negative orthopedic examination of both feet.

The veteran also reported ankle pain.  All of this was when 
he had been up and about and using it.  The ankle did not 
swell and the complaint was just simply that it hurt 
throughout the ankle.  Physical examination revealed no 
obvious abnormalities. There was no swelling or localizing 
tenderness.  There was dorsiflexion of five degrees, active 
and passive; and plantar flexion of 60 degrees, active and 
passive.  The diagnosis was negative orthopedic examination 
of both ankles.  He also described bilateral shin splints 
which would cut down on his activity.  Any activity at all 
would result in pain, particularly along the medial border of 
the tibia, bilaterally.  He would get some calf pain, but 
mostly along the anterior border. Resting the feet and 
propping them up would help.  Physical examination revealed 
no obvious abnormality by palpation and inspection of either 
tibia or of either calf.  There was no true localizing 
tenderness, but if pressed hard enough, there was reported 
pain most anywhere examined on the legs.  The diagnosis was 
history of shin splints, but a negative orthopedic 
examination of both legs.  Physical examination of the knees 
also were negative.  Physical examination of the hips 
revealed trochanteric bursitis, bilaterally, otherwise 
negative orthopedic examination of the hips.  The examiner 
indicated that the veteran did have an odd shuffling type of 
gait.  He used a walking stick in his right hand and stated 
that it helped prevent the pain in his legs. When he would 
stand after getting up from sitting down, and he used his 
hands to do this, the knees appeared to be wobbly and then he 
would stabilize.  

The examiner opined that except for the trochanteric 
bursitis, which could have been associated with limited gait, 
none of the symptoms that he described were directly 
associated with having had surgery on the first 
metatarsophalangeal joint of either foot.  The examiner was 
unable to explain the symptoms on the basis of this 
orthopedic examination.  The veteran reported numbness and 
when beginning to describe it, it was stocking like and when 
using the pinprick the right was a little less sensitive than 
the left, but was stocking like again.  He claimed that he 
was numb on the bottoms of his feet and he could not get him 
to respond to pinprick.  The examiner did not know the reason 
for this numbness in his legs, but he did not believe that it 
was associated with the surgery on the first 
metatarsophalangeal joint of either foot.

A VA electromyograph study report dated in August 1999 shows 
that motor nerve conduction of the median, ulnar, peroneal, 
and tibial nerves was essentially normal.  The right ulnar 
sensory response was mildly abnormal which could have been 
due to technical reasons.  A limited electromyograph of the 
right leg was not indicative of recent or chronic 
denervation.

A private peripheral neuropathy examination report from R. T. 
David, M.D., dated in January 2001, shows that the veteran 
was unsteady on his feet and walked with a cane.  His pulses 
were intact and symmetric.  Reflexes were intact.  He did 
have some weakness in this ankle flexors and extensors.  He 
was unable to get on his toes or heels.  He was unable to 
squat and could bend over and touch down below his knees.  
The assessment, in pertinent part, was peripheral neuropathy, 
apparently due to some sort of surgical trauma with 
progressive neurologic disease.

A vocational evaluation report from the Goodwill Industries 
in Tyler, Texas, dated in October 2001, shows that the 
veteran's primary disability was said to be peripheral 
neuropathy secondary to surgical trauma.  The veteran was 
said to have been authorized for the use of a motorized 
scooter for ambulation.  He appeared to have multiple 
limitations, to include numbness and tingling in the legs.  
Motor results from the testing indicated  that he had 
significant upper and lower extremity loss of muscle power 
and problems with balance.  Sedentary type of employment was 
recommended due to the physical limitations.

A VA examination report dated in October 2002 shows that the 
veteran reported that his metacarpal phalangeal joints were 
becoming stiff since his inservice bilateral foot surgery.  
Physical examination revealed a well healed incision along 
the dorsal aspect off the metacarpal phalangeal joint of the 
great toes.  The great toe plantar flexed to neutral. That 
is, such that the great toe was in line with the alignment of 
the first metatarsal.  From that point, the great toe 
dorsiflexed 30 degrees.  Limits of movement seemed painful.  
There were good pedal pulses.  The ankle had movement of 20 
degrees of dorsiflexion to 30 degrees of plantar flexion.  
Inversion and eversion were mobile.  The examination was the 
same on the right and left.  The diagnosis was bilateral 
hallux rigidus status postoperative.  Presumably, the 
procedure was that of debriding the marginal hypertrophic 
changes from the joint, which was a standard procedure.  He 
stated that arthrodesis, or fusion of the joints, has been 
mentioned to him, but he had not consented to have such an 
operation as yet.  The examiner opined that it was entirely 
possible that the veteran's joints were becoming somewhat 
less mobile than they had been previously.  X-rays showed 
degenerative joint disease with hypertrophic changes, loss of 
joint space, and erosive changes of the metatarsal heads of 
the hallux,  bilaterally. 

Private outpatient treatment records from the Texas 
Rehabilitation Commission dated from October 1998 to October 
2002, show intermittent treatment for symptoms associated 
with multiple joint pain and severe polyneuropathy causing 
ambulation problems necessitating consideration for a 
motorized scooter.

During his July 2003 videoconference hearing, the veteran 
testified that he experienced pain, numbness, tingling and 
stiffening of the joints of his feet, bilaterally, with the 
right being slightly worse than the left.  He described that 
all activities involving walking, moving, or standing would 
aggravate his symptoms.  He also related that he could not 
sleep at night as a result of the pain.  He indicated that 
the pain would radiate back and forth from the tips of the 
toes, to the ball of the feet, and up to his knees.

VA outpatient treatment records dated from March 1999 to 
November 2004 show intermittent treatment associated with 
peripheral neuropathy and diabetes mellitus.

A VA examination report dated in May 2005 shows that the 
veteran provided a history of  surgery for the removal of 
bone spurs for hallux rigidus while in service.  He stated 
that for a period of time afterwards he did very well and had 
minimal pain.  Over the past several years he had  gradually 
increasing pain mainly in the first metatarsal phalangeal 
joint of each foot.  At the present time the right foot would 
hurt significantly more than the left.  His medications for 
pain were Tramadol, Gabapentin, and Etodolac.  The 
combination of these medicines would give him very good 
partial relief.  He stated that his pain was significantly 
worse if he missed a dose of any of his medicines.  His shoe 
wear was provided by the VA hospital orthotics department.  
He was not wearing his special shoes at the examination.  He 
had been provided lace-up high top boots with a steel shank 
and Vibram rubber sole.  The steel shank was to prevent 
motion of the distal foot and toes.  He stated that this also 
helped give him reduced foot pain when walking.  He reported 
pain in the left foot in almost the entire distal foot and 
then some radiation from the medial side of the ankle down 
the first metatarsal to the great toe.  He did not report 
pain in any of the lesser toes.  He did not report calluses.  
He also had some residual foot pain at rest, which he 
described as being about half the amount of pain that he had 
when he was walking or standing.  He was only able to stand 
comfortably for a few minutes and could walk only about 30 
feet without a significant increase in pain.  He noted that 
walking in from the VA parking lot he had to stop five times 
because of the foot pain.  His right foot pain was in the 
great toe metatarsal phalangeal joint and some pain radiating 
around in the distal foot area.  He did not report of pain in 
the lesser toes. He did not report of any pain in the ankle 
area.  When he was weight bearing the right foot limited his 
walking or standing before the left foot due to the increased 
symptoms of the right foot.  The patient had occasional 
significant flare-ups of his foot and toe pain and these were 
related to activities.  The flare-ups kept him fairly 
immobilized either in a recliner or in bed and these episodes 
would last from as little as eight hours to as much as three 
days.  The last flare-up was two months earlier.  He was able 
to accomplish daily activities of normal hygiene, toileting, 
housework, and laundry.  He stated that he did his housework 
and laundry work at a slow pace and that it did not 
significantly bother his feet.  He also liked to garden and 
did most of his gardening from a sitting position.  He had 
been unemployed for the past 41/2 months.  His last job was as 
a cook.  He had a roll around chair that he could use to do 
the cooking and thus was able to perform the job without 
significant problems with his feet.  He did that job for 
about one year and then the restaurant closed due to 
financial difficulties.

Physical examination revealed that the veteran was a very 
large somewhat over weight adult white male who was in no 
acute distress.  The left foot showed a well healed scar on 
the dorsum of the great toe.  There was tenderness to 
palpation of the metatarsal phalangeal joint.  There was also 
tenderness to palpation in the mid foot region especially 
along the first metatarsal.  There was tenderness with any 
passive motion of the first metatarsal phalangeal joint.  The 
passive range of motion of the metatarsal phalangeal joint 
was dorsiflexion of 20 degrees, and plantar flexion of 20 
degrees.  The active range of motion was dorsiflexion of 20 
degrees, and plantar flexion of 10 degrees.  He reported pain 
in the joint at the limits of motion.  Movement and 
manipulation of the lesser toes was completely pain free.  
Manipulation of the mid foot produced some slight discomfort.  
There was a small medial callus of the great toe at the 
interphalangeal joint.  The foot was otherwise without 
calluses.  Repetitive motion was done with flexion and 
extension of the foot and great toe.  He did not report any 
increased pain in the toe.  There was no loss of range of 
motion, weakness, fatigability, or incoordination following 
repetitive motion. The right foot revealed tenderness to 
light palpation of the great toe first metatarsal phalangeal 
joint. There was a well healed dorsal scar.  The active and 
passive range of motion was extension of 15 degrees, and 
flexion of zero degrees.  He reported tenderness with any 
motion of the toe.  There was no tenderness of the lesser 
toes.  There was no tenderness of the mid foot.  There was a 
small callus on the medial side of the great toe at the 
interphalangeal joint.  There were no other calluses of the 
foot.  Repetitive flexion extension was done with the foot 
and great toe.  He had increased pain at the metatarsal 
phalangeal joint with repetitive use.  There was no loss of 
motion, weakness, fatigability, or incoordination.  In the 
standing position there was a mild hallux valgus of 10 
degrees bilaterally.  All of the toes were aligned such that 
they touched the ground properly.  He had a normal medial 
arch of both feet.  He did not use any ambulatory aids.  He 
had a slightly antalgic gait which was brood based.  He was 
wearing off the shelf shoe with wide toe box and vibram 
rubber sole.  There were no shoe wear modifications and there 
were no special insoles. There was a normal wear pattern of 
the shoes.  The impression was left foot chronic pain, mostly 
localizing to the first metatarsal phalangeal joint and some 
pain radiating into the mid foot and forefoot area.  He was 
fairly incapacitated by this foot pain and had extremely 
limited standing tolerance and walking distance.  He had some 
improvement with medications.  His range of motion was very 
limited in the great toe mostly secondary to pain.  He did 
have occasional flare-ups as described.  He was also limited 
in his employment choices due to his foot pain.  He also had 
chronic right great toe pain due to degenerative joint 
disease of the first metatarsal phalangeal joint.  The right 
foot bothered him significantly more than the left and had 
more tenderness demonstrated on the physical examination and 
less tolerance when examined for repetitive motion. The right 
foot limited his activities before left.  He again was 
limited in his standing time and walking distance.  He was 
limited in his employment choices due to his foot pain.  The 
diagnosis for the left foot was the same.  The symptoms were 
slightly less intense.  There was no malunion or nonunion of 
the tarsal or metatarsal bones because he did not have a 
fracture or a fusion operation.  The surgery that he had was 
for hallux rigidus to remove bone spurs.  X-rays of the feet 
revealed moderately severe arthritic change of each first 
metacarpal phalangeal joint, accompanied by minimal bilateral 
hallux valgus.  Otherwise there was no abnormality of either 
foot.  In that there are additional small bone densities in 
the soft tissues in respect to each first metatarsal head, 
the arthritis present may have related to gout.

Both of the veteran's great toe disabilities are currently 
rated as 10 percent disabling, the maximum allowable under 
Diagnostic Codes 5280 and 5281. Disabilities from other foot 
injuries are rated 10 percent when moderate, 20 percent when 
moderately severe, and 30 percent when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2005).  With actual loss of use 
of the foot, a 40 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5167 (2005).  Although the functioning 
of both feet is limited, no medical evaluation or opinion on 
file indicates that the veteran has actually lost the use of 
either foot to warrant a 40 percent rating under Diagnostic 
Code 5167.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (2005).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The recent VA examinations confirm the presence of severe 
hallux rigidus of both great toes.  Moreover, the recent May 
2005 examination report suggests that the veteran's bilateral 
foot disability was manifested by chronic pain, mostly 
localizing to the first metatarsal phalangeal joint and 
radiating into the mid foot and forefoot area.  He was said 
to be fairly incapacitated by this foot pain and had 
extremely limited standing tolerance, walking distance, and 
range of motion of the great toes.  The veteran now uses a 
cane and motor scooter for prolonged walking and balance.

After reviewing these findings it is the judgment of the 
Board that the degree of impairment resulting from the hallux 
rigidus of both great toes approximates moderately severe 
foot disabilities under Diagnostic Code 5284.  The Board 
finds that the symptomatology for each service-connected foot 
disability equates to a moderately severe foot disability, 
warranting separate 20 percent ratings.

A 30 percent evaluation under Diagnostic Code 5284 is not 
warranted for either foot disability because the disability 
picture does not more nearly approximate a 



severe disability.  38 C.F.R. § 4.7.  Physical examinations 
as noted above revealed that pulses were intact and 
symmetric, reflexes were intact, and there were no obvious 
abnormalities.  The May 2005 examiner noted that there was no 
swelling or localizing tenderness, loss of motion, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45.

For comparison purposes, in order to warrant separate 30 
percent evaluations for each foot under the provisions of 
Diagnostic Code 5278, for pes cavus, there would need to be 
multiple significant problems involving marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and mark varus deformity. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (2005).  Similarly, a 30 
percent evaluation is assigned under the provisions of 
Diagnostic Code 5276, for pronounced unilateral acquired 
flatfoot, when there is marked pronation, extreme tenderness 
of plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendoachillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005). The veteran's 
bilateral foot disabilities, while significant, primarily 
involve pain in the big toes and the balls of the feet, and 
do not involve the extensive symptomatology needed for a 30 
percent evaluation under Diagnostic Codes 5276 and 5278.  On 
examination in May 2005, the veteran reported no symptoms 
associated specifically with the second, third, fourth and 
fifth toes, and the motion of the second, third, fourth and 
fifth toes was within normal limits.

In response to the veteran's argument that higher evaluations 
are warranted for his bilateral foot disabilities based on 
the findings in the record of "severe" hallux rigidus 
(osteoarthritis), the Board notes that severe hallux rigidus 
or valgus of one foot is only assigned a 10 percent 
evaluation under Diagnostic Code 5280, and that is only when 
it is equivalent to amputation of the great toe.  Similarly, 
even when all toes on one foot are hammertoes, only a 10 
percent evaluation is warranted under Diagnostic Code 5282.  
In other words, the fact that "severe" hallux rigidus has 
been diagnosed does not mean that it is equivalent to a 
"severe" foot injury under Diagnostic Code 5284, since hallux 
rigidus only involves the big toe and not the whole foot.  
Rather, as noted above, the evidence as a whole must be 
evaluated to determine the severity of the veteran's 
bilateral foot disability.  38 C.F.R. §§ 4.2, 4.6.

Additionally, the criteria for a rating in excess of 20 
percent is not warranted under any other diagnostic code 
since the only other diagnostic codes that provide for a 
higher evaluation involve either amputation of the great toe 
with removal of metatarsal head or severe malunion or 
nonunion of the tarsal or metatarsal bones, which are not 
present in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5171, 5283 (2005).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected great toe 
disabilities standing alone present an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338- 
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization or missed work, due 
solely to the veteran's service-connected bilateral great toe 
disabilities as to render impractical the application of the 
regular schedular standards.  For example, in March 1998 it 
was noted that the veteran was employed as a cashier.  In 
October 2001, an examiner recommended that the veteran 
perform sedentary employment due to his physical limitations.  
In March 2005, the veteran stated that he was able to perform 
his daily activities, and that he had recently been employed 
as a cook.  He lost this job because the restaurant closed, 
and not because of his toe disability.  The examiner noted 
that the veteran was limited in his employment options due to 
his feet.  Therefore, although the types of employment the 
veteran can perform are limited, he is able to work.  
Accordingly, the regular schedular standards and the assigned 
20 percent ratings adequately compensate the veteran for any 
adverse impact caused by his great toe 



disabilities.  The Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met. 


ORDER

Entitlement to a disability rating of 20 percent for service-
connected post-operative residuals of hallux rigidus, with 
degenerative joint disease of the first metatarsophalangeal 
joint of the left foot is granted, subject to the applicable 
criteria governing the payment of monetary benefits.

Entitlement to a disability rating of 20 percent for service-
connected post-operative residuals of hallux rigidus, with 
degenerative joint disease of the first metatarsophalangeal 
joint of the right foot is granted, subject to the applicable 
criteria governing the payment of monetary benefits.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


